Per Curiam. Bassett, C. J.
It has beep proved that the lands were surveyed by Peery. It was woodland. The paper may be read, and it is upon a presumption that Solomon was the heir of Lewis Jones, and that the possession, so far as proved, will allow them as evidence upon account of their antiquity, but the Court will say more about it when they hear the whole of the evidence.
Bassett, C. J.
(Charge.) In this action of ejectment, you have heard the plaintiff’s title and the objections to that title, viz, that plaintiff has not shown a good and subsisting title in himself, nor has he shown himself in possession within twenty years. As to the first, the patent is allowed on all hands to show a title out of the Proprietary; but as to second paper, the bond, it is necessary that possession should accompany such paper, or other satisfactory account ought to be given of it. In this case it depends on the credit of Doctor Jackson’s evidence, who has heard from three persons that Solomon was the son of Lewis Jones, contrasted with that of Armwell Jones, who says that Solomon Jones’ father’s name was Edmund, and Solomon was that witness’ father. As to the second point, that plaintiff must show he was possessed within twenty years before suit brought, it has been proved that a survey was made many years ago by Charles Peery, which I am of opinion is a sufficient possession, and unless an adverse possession is proved it is sufficient for the plaintiff to recover. It has been proved: that Charles Peery died, leaving issue, Margaret, Winifred, and Catherine; Margaret had several children, that she is dead, and her children have been gone ten or twelve years and not heard of; that Catherine died leaving one child. If the father survived her, he would be entitled to her share, but if not, Winifred, the daughter of Winifred, and wife of Harris, would be entitled to the whole of the land; but if the father survived, he would be entitled to a part of Margaret’s as well as Catherine’s share.
Verdict for plaintiff.